UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
http//www.wawb.uscourts.qoy

CHANGE OF ADDRESS

(See reverse for requirements of LBR 9011-1 relating to change of address, telephone number, or emall address}

CASE NAME Northwest Territorial Mint LLC CASE NO 16-11767

 

 

 

 

 

 

 

DEBTOR - |s debtor a DeBN Participant? Yes No

 

 

 

 

 

 

 

 

JOINT DEBTOR - fs joint debtor a DeBN Participant? Yes No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“| CREDITOR FILED
Westom District of Washington
PLAINTIFF at Seattle
DEFENDANT AUG 17 2020
orm L. HATCHER, CLERK
BANKRUPTCY COURT
| OLD ADDRESS NEW ADDRESS
Name Name
Jeffrey McMeel jeffrey mark:memeel L.S. Itd
Address Address
P O Box 6273 c/o 2577 Diamond Spur St.
City, State, Zip Code City, State, Zip Code
Bellevue, Washington (98008) Kingman, Arizona (86401) Indian Country

 

 

 

 

Signature of Party(s} Requesting Change:

Date: Avast (6, 2920 Ad by Defy Dk

reserved rights doctrine

 

Change of Addrass
Local Forms W_D. Wash, Bankr., Form 7
Eff. 11/1219

Case 16-11767-CMA Doc 2277 Filed 08/17/20 Ent. 08/18/20 10:34:09 Pg.1of1
